Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03-11-22 has been entered.

Amendment
Acknowledgement is made of Amendment filed 03-11-22.
Claim 1 is amended.
Claims 7-11 are withdrawn.
Claims 12 is added.

Election/Restrictions
This application was under Requirement of Restriction/Election for Group I and II, and applicant elected Group I without traverse on 10-20-21. In this amendment, the applicant added Group III of claim(s), by withdrawn a non-elected Group II of claim(s), then added another Group (III) of claim(s) still under the Requirement of Restriction/Election is unproper, and which would delay the pattern process.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I, Claims 1-6, elected on 10-20-21;
Group II, Claims 7-11, non-elected and withdrawn on 10-20-21; 

Group III, Claim 12, newly added.
The Groups are independent or distinct because claims to the different Groups recite the distinct characteristics of such Groups. In addition, these Groups are not obvious variants of each other based on the current record; 
The Groups I and III are related as two subcombinations, the subcombination is distinct if it is not obvious variants, and if it is shown that at least one subcombination is separately usable. For example, the limitations of a plurality of top surfaces of the bump structures without contacting a chip are on a same plane, in the subcombination claim 1 of Group I, which do not require by the subcombination claim 12 of Groups III; and the limitations of a depth of the arc-shaped groove is greater than or equal to a thickness of the first insulation protective layer, in the subcombination claim 12 of Group III, which do not require by the subcombination claim 1 of Groups I.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction were not required; the distinct characteristics require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search 
Applicant is required under 35 U.S.C. 121 to elect one single Group among the Groups for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848